The question for decision is whether that portion of the water-works owned by the town of Newport within the limits of the town of Unity is subject to taxation in the latter town. The act (Laws 1895, c. 169) which authorized the town of Newport to construct the water-works contains no provisions in regard to their taxation. By s. 3, c. 55, P. S., "Buildings, mills, carding machines, factory buildings and machinery, wharves, ferries, toll-bridges, locks and canals, and aqueducts, any portion of the water of which is sold or rented for pay, are taxable as real estate." This section of the statute in express terms subjects to taxation as real estate "aqueducts any portion of the water of which is sold or rented for pay." The town of Newport charges "those of its inhabitants who use the water reasonable tolls for the water used by them respectively." According to the plain terms of the statute, its water-works are taxable as real estate, unless they are excepted as "real estate of the . . . town used for public purposes." P. S., c. 55, s. 2. This last section in express terms exempts from taxation real estate of the town used for public purposes. Conceding that the water-works of the town of Newport are used for public purposes, they are exempt from taxation by this statute, if this exception applies to property of a town outside its geographical limits. But the exemption extends only to real estate within the town, which is owned by it and used for public purposes. *Page 592 
Prior to 1867, there was no provision of the statutes exempting the real estate of towns from taxation. In the revision of 1867 was introduced for the first time the material provision in regard to the exemption of town property from taxation. "Real estate . . . is liable to be taxed except . . . property of the state, county, or town." G. S., c. 49, s. 2. This provision remains substantially the same. G. L., c. 53, s. 2; P. S., c. 55, s. 2. In 1867, towns had no general authority to purchase real estate outside their limits. G. S., c. 34, ss. 3, 4, 9. They might acquire land outside their limits as a gift or by levy in the collection of a debt, but they were not then authorized to buy land outside their limits, or even to acquire it by eminent domain. Subsequently, numerous towns and cities have been authorized to establish water-works by acts broad enough to authorize them to take and condemn land outside their limits. If there were at the time of the revision of 1867 no statutes authorizing towns to purchase real estate outside their limits, it seems plain that the statute is not necessarily to be construed as exempting such property from taxation. The legislature could not have had it in mind. Hence, when they subsequently authorized towns and cities to acquire for public purposes lands in other towns, it cannot be justly presumed that they intended such property to be exempted from taxation.
The purpose of this statute of exemption was to avoid the assessment and collection of a tax upon the property of a town used for public purposes by the people of the town, as on a pound or town house, for the reason that it would be a useless and unnecessary expense and trouble. But to interpret this statute so as to exempt the property of a town used for public purposes, which is situate in another town, is to extend the exemption beyond the reason and purpose of the statute. To thus interpret it, would be to give it a meaning which would make its operation unequal and not in accord with the spirit of our taxation laws, which are based upon the just and equal distribution of the burden of public taxes. It is not to be presumed that it was the intention of the legislature to accomplish so unjust a result as to deprive one town of its taxable property for the benefit of another, or that one town should be deprived of its right to tax property within its limits which was used for public purposes, in which it or its people had no interest and from which they derived no benefit, and which were beneficial alone to some other town and its people. This doctrine carried to its legitimate conclusion might practically bankrupt some of our smaller towns by depriving them of a very large portion of their territory upon which to exercise the power of taxation; as, for example, suppose the late Austin Corbin had given to the town of Newport his park, situate outside the limits of that town and *Page 593 
embracing a large portion of the area of several adjoining towns. It would require express terms to warrant a holding that one town can invade another and, by taking a portion of the territory for their own benefit, whether the purpose be in a legal sense public or private, subject the remaining lands of such town to a heavier burden of taxation. There is no competent evidence that this was the intent of the legislature, but, on the contrary, the evidence leads to the conclusion that it was their intention to limit the exemption to property of the town used for public purposes and situate within its limits.
In reaching this conclusion, the cases cited from other jurisdictions, as Wayland v. Commissioners, 4 Gray 500, West Hartford v. Commissioners,44 Conn. 360, Rochester v. Rush, 80 N.Y. 302, and other cases, have not been overlooked. Some of these decisions are based upon special statutes not applicable here, and some of them hold this kind of property exempt from taxation because it is used for public purposes. But this decision does not necessarily conflict with those, for the reason that it depends upon the special provision of our statute.
Petition dismissed.
All concurred.